Title: John Adams to Elbridge Gerry, 31 January 1785
From: Adams, John
To: Gerry, Elbridge


        
          Dear Sir
          Auteuil near Paris Jan. 31. 1785
        
        I learn with much Pleasure, that you are again in Congress, at the head of a respectable Delegation, and that the States in general are

So well represented. Experience will Show the Necessity of having that Assembly composed of the best Men, by whom I mean Men of the most Experience, the best Talents and greatest Virtues. it is by these alone that fœderal Principles and Feelings, can be made general and popular at the Expence of partial Views and contracted Prejudices. I See the People have not lost Sight of their old Friends. They have not cut away the Scaffolds on which they erected the Building; but the Same Pill[ar]s which upheld it in the storm, Support, it, in more beauty and Majesty in fair Weather. I really feel an earnest desire to be one of you. But when will that be possible?— it is more agreable, to be at home among ones equals, and to enjoy some degree of Respect and Esteem among those We feel a regard for, than to be admired by Strangers. But to be in a foreign Country, among Strange Faces, manners, Languages, and looked at with Terror rarely finding a Person who dares to Speak to one as has been my Case Mr Danas Mr Jays and others, for Years together is horrible. Oh! tis horrible! it is better now, but Still We are among Strangers, and We cannot live in Character, nor see that Company which Strangers in our Stations ought to see.
        Will you let me know what We are to do in the Article of Money. My Colleagues Dr Franklin, & Mr Jefferson and our Secretary Coll Humphreys, as well as Mr Charmichal and Mr Dumas will be dependent upon me, or at least upon my Bank, for their daily bread. This is an humiliating Idea that I beg may not lie upon their Minds one Moment. in order to prevent it, I hope Congress or their Financiers will give instant Orders to me or to their Bankers in Amsterdam, to furnish the Money upon demand. it will be best perhaps that the Money should be furnished to Mr Grand, as usual, to be drawn out of his Hands, by Dr Franklin & Mr Jefferson as usual.—
        Spain and England will certainly not treat with Us here. England Seems, Sure of our Trade, without a Treaty, and therefore chuses to be unbound, and her Ministers choose to avoid the Clamour that would arise against any Treaty. What Shall be done? there are but two Things, either to Send a Minister to London according to the Kings polite Invitation, and try what can be done there, or commence immediately the Sour Work of Retaliation.— Will the States agree to exclude British ships from their Ports, and British Manufactures or any of them? and can Such Prohibitions be executed or high Duties be levied.— Suppose E.G. you lay a heavy Duty upon every British Vessell, or upon British Manufactures to retaliate for the duty on Oil, &c can you go through with it.— We have no

Answers to any of the many Things We have proposed to the British Ministry through the Duke of Dorset, and I really think nothing will ever be done, but by an Exchange of Ministers.
        Dr F. shew me Yesterday a Letter from Mr Jay, in which he says, “that the Dr Letter requesting Leave to return to America was committed, and not reported on.” You can judge best, from his Letters whether he is Sincere in his Request. if he is, you will make a new Arrangement. he may be, Sincere, for a Voyage Seems to be the only chance he has for his Life.— He can now neither walk nor ride, unless in a Litter, but he is Strong and eats freely, So that he will soon have other Complaints besides the Stone, if he continues to live as entirely without Exercise as he does at present. whether it is his increasing Pain and Infirmity, or whether it is his disappointment in his vain Imaginations for himself and his son, that has Softened him I know not, but he Seems much less insolent than he has been, and I have too much Compassion for his Melancholly Situation to think of reminding him of his past faults to me, So that We go on very smoothly.
        Mr Mo[rr]is has been So entirely trusted with Money Matters that I know not whether he has ever informed Congress of the immense Sums of Money that I have paid, upon his Bills of Exchange, but I think it is time the People knew that they have a gross Interest to pay for near Seven hundred Thousand Pounds sterling that I have borrowed for them and they have received, in Dollars or in Cash for Bills sold by Mr Morris at advantageous Rates.
        your Friend
        
          John Adams.
        
        
          Mr Morris has been enabled to do his great Things chiefly by the Money I have sent him. You know best Whether he has done me Justice or not in America.—
        
      